Case: 3:19-cv-00371-MJN-PBS Doc #: 15 Filed: 08/13/21 Page: 1 of 18 PAGEID #: 758




                                  UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION AT DAYTON

    SUSAN RAE BLAMER,                                 : Case No. 3:19-cv-00371
                                                      :
            Plaintiff,                                :
                                                      : District Judge Michael J. Newman
    vs.                                               :
                                                        Magistrate Judge Peter B. Silvain, Jr.
                                                      :
    COMMISSIONER OF THE SOCIAL                        :
    SECURITY ADMINISTRATION,                          :
                                                      :
            Defendant.                                :


                                 REPORT AND RECOMMENDATIONS1


           Plaintiff Susan Rae Blamer brings this case challenging the Social Security

Administration’s denial of her application for period of disability and Disability Insurance

Benefits. The case is before the Court upon Plaintiff’s Statement of Errors (Doc. #8), the

Commissioner’s Memorandum in Opposition (Doc. #11), Plaintiff’s Reply (Doc. #12), and the

administrative record (Doc. #7).

I.         Background

           The Social Security Administration provides Disability Insurance Benefits to individuals

who are under a “disability,” among other eligibility requirements. Bowen v. City of New York,

476 U.S. 467, 470 (1986); see 42 U.S.C. § 423(a)(1). The term “disability” encompasses “any

medically determinable physical or mental impairment” that precludes an applicant from

performing “substantial gainful activity.” 42 U.S.C. § 423(d)(1)(A); see Bowen, 476 U.S. at 469-

70.




1
    Attached is a NOTICE to the parties regarding objections to this Report and Recommendations.
Case: 3:19-cv-00371-MJN-PBS Doc #: 15 Filed: 08/13/21 Page: 2 of 18 PAGEID #: 759




       In the present case, Plaintiff applied for benefits on November 21, 2015, alleging disability

due to several impairments, including spinal bone spurs, a ruptured disc, sciatica, morbid obesity,

depression, diabetes with insulin resistance and sleep apnea. After Plaintiff’s applications were

denied initially and upon reconsideration, she requested and received a hearing before

Administrative Law Judge Thomas L. Wang (ALJ). Thereafter, the ALJ issued a written decision,

addressing each of the five sequential steps set forth in the Social Security Regulations. See 20

C.F.R. § 404.1520. She reached the following main conclusions:

       Step 1:       The Plaintiff last met the insured status requirement of the Social Security
                     Act on December 31, 2017 and did not engage in substantial gainful activity
                     during the period from her alleged onset date of June 2, 2015 through her date
                     last insured of December 31, 2017.

       Step 2:       She has the severe impairments of Morbid Obesity, Peripheral Neuropathy,
                     Diabetes Mellitus II, Lumbar Degenerative Disc Disease and Spinal Stenosis,
                     Right Hip Trochanteric Bursitis, and Depression.

       Step 3:       She does not have an impairment or combination of impairments that meets
                     or equals the severity of one in the Commissioner’s Listing of Impairments,
                     20 C.F.R. Part 404, Subpart P, Appendix 1.

       Step 4:       Her residual functional capacity, or the most she could do despite her
                     impairments, see Howard v. Comm’r of Soc. Sec., 276 F.3d 235, 239 (6th Cir.
                     2002), consisted of “sedentary work … except she would need a sit/stand
                     option with the ability to stand and stretch for 1-2 minutes every 45-60
                     minutes. She was limited to only occasional operation of foot controls and
                     limited to pushing and pulling consistent with the exertional weight limits of
                     sedentary work. Further, she could never climb ladders, ropes, or scaffolds,
                     and never crawl or kneel. She could occasionally climb ramps and stairs, and
                     occasionally balance, stoop, and crouch. She could occasionally reach
                     overhead bilaterally and would need to elevate her feet 6 inches while sitting.
                     She could have had only occasional exposure to cold temperatures below 30
                     degrees Fahrenheit, only occasional exposure to wetness and humidity, and
                     only occasional exposure to pulmonary irritants, such as fumes, odors, dust,
                     and gases. She could have had no exposure to unprotected heights or hazards,
                     such as moving mechanical parts. She would have been limited to a low stress
                     work setting, defined as a work setting with only occasional changes in the
                     work setting and only goal based production, meaning work measured by end
                     results and not pace work.”


                                                2
Case: 3:19-cv-00371-MJN-PBS Doc #: 15 Filed: 08/13/21 Page: 3 of 18 PAGEID #: 760




                     Through the date last insured she was unable to perform any of her past
                     relevant work.

       Step 5:       She could perform a significant number of jobs that exist in the national
                     economy.

(Doc. #7, PageID #s 54-63). Based on these findings, the ALJ concluded that Plaintiff was not

under a benefits-qualifying disability. Id. at 63.

       The evidence of record is adequately summarized in the ALJ’s decision (Doc. #7, PageID

#s 54-63), Plaintiff’s Statement of Errors (Doc. #8), the Commissioner’s Memorandum in

Opposition (Doc. #11), and Plaintiff’s Reply (Doc. #12). To the extent that additional facts are

relevant, they will be summarized in the discussion section below.

II.    Standard of Review

       Judicial review of an ALJ’s decision is limited to whether the ALJ’s finding are supported

by substantial evidence and whether the ALJ applied the correct legal standards. Blakley v.

Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009) (citing Key v. Callahan, 109 F.3d 270,

273 (6th Cir. 1997)); see Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 745-46 (6th Cir. 2007).

Substantial evidence is such “relevant evidence that a reasonable mind might accept as adequate

to support a conclusion.” Gentry v. Comm’r of Soc. Sec., 741 F.3d 708, 722 (6th Cir. 2014) (citing

Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)). It is “less than a preponderance

but more than a scintilla.” Id.

       The second judicial inquiry—reviewing the correctness of the ALJ’s legal analysis—may

result in reversal even if the ALJ’s decision is supported by substantial evidence in the record.

Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009). Under this review, “a decision

of the Commissioner will not be upheld where the [Social Security Administration] fails to follow

its own regulations and where that error prejudices a claimant on the merits or deprives the


                                                     3
Case: 3:19-cv-00371-MJN-PBS Doc #: 15 Filed: 08/13/21 Page: 4 of 18 PAGEID #: 761




claimant of a substantial right.” Bowen, 478 F.3d at 746 (citing Wilson v. Comm’r of Soc. Sec.,

378 F.3d 541, 546-47 (6th Cir. 2004)).

III.    Discussion

       Plaintiff contends that the substantial evidence does not support the ALJ’s: 1) failure to

properly evaluate and weigh the opinion of Michael Lesniak, M.D. as Plaintiff’s treating physician;

2) failure to evaluate and weigh the opinion of Certified Nurse Practitioner (CNP) Joyce Krech as

an “other source” and the primary caregiver; 3) conclusion that Dr. Lesniak merely “signed off on

the form” as an uninvolved supervising physician; 4) finding that the “objective evidence of record

and the [Plaintiff’s] relatively normal activities of daily living do not support the extreme

limitations” asserted by the opinions of Dr. Lesniak and CNP Krech; and 5) rejection of CNP

Krech and Dr. Lesniak’s opinion regarding the Plaintiff’s level of impairment because it was based

mainly on the Plaintiff’s subjective complaints and is not supported by the objective medical

evidence. (Doc. #8).

       The Commissioner responds that: 1) based on the timing and number of treating visits with

Dr. Lesniak, “the ALJ correctly noted that Dr. Lesniak might have just signed off on the form,

even though he had not seen the Plaintiff in over a year…[t]herefore, Dr. Lesniak was not a

‘treating physician’ as defined in the regulations and thus, was not entitled to the same protections

as treating sources[]” (Doc. #11, PageID #726); 2) the ALJ properly found that CNP Krech was a

nurse practitioner and therefore was not an acceptable medical source, but was instead an “other

source” under the regulations; 3) substantial evidence supported the ALJ’s finding that CNP

Krech’s opinion was entitled to little weight because it was based on Plaintiff’s subjective

complaints and was inconsistent with the objective medical evidence of record and her normal

activities of daily living; 4) although Dr. Lesniak added his name to the form, Plaintiff did not


                                                 4
Case: 3:19-cv-00371-MJN-PBS Doc #: 15 Filed: 08/13/21 Page: 5 of 18 PAGEID #: 762




believe that she had ever discussed her limits with him and since Dr. Lesniak’s opinion was

primarily based on Plaintiff’s subjective complaints and not supported by the objective medical

evidence, the ALJ reasonably concluded that it was only entitled to little weight. (Doc. #11).

         A.       Medical Opinions

         Social Security Regulations require ALJs to adhere to certain standards when weighing

medical opinions. “Key among these is that greater deference is generally given to the opinions

of treating physicians than to those of non-treating physicians, commonly known as the treating

physician rule.” Rogers, 486 F.3d at 242 (citations omitted). The rule is straightforward:

                  Treating-source opinions must be given “controlling weight” if two
                  conditions are met: (1) the opinion “is well-supported by medically
                  acceptable clinical and laboratory diagnostic techniques”; and (2)
                  the opinion “is not inconsistent with the other substantial evidence
                  in [the] case record.”

Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 376 (6th Cir. 2013) (quoting in part 20 C.F.R. §

404.1527(c)(2)); see Gentry, 741 F.3d at 723.2

         If the treating physician’s opinion is not controlling, “the ALJ, in determining how much

weight is appropriate, must consider a host of factors, including the length, frequency, nature, and

extent of the treatment relationship; the supportability and consistency of the physician’s

conclusions; the specialization of the physician; and any other relevant factors.” Rogers, 486 F.3d

at 242 (citing Wilson, 378 F.3d at 544).

         The Regulations also require ALJs to provide “good reasons” for the weight placed upon

a treating source’s opinions. Wilson, 378 F.3d at 544. This mandatory “good reasons” requirement




2
  On January 18, 2017, the Social Security Administration promulgated “Revisions to Rules Regarding the Evaluation
of Medical Evidence,” which, among other things, served to eliminate the treating physician rule for claims filed on
or after March 27, 2017. See 82 Fed. Reg. 5844, 2017 WL 168819 (Jan. 18, 2017)(to be codified at 20 C.F.R. pts.
404, 416). Since Plaintiff’s applications were filed prior to the effective date of March 27, 2017, the treating physician
rule is still applicable to her claims.

                                                            5
Case: 3:19-cv-00371-MJN-PBS Doc #: 15 Filed: 08/13/21 Page: 6 of 18 PAGEID #: 763




is satisfied when the ALJ provides “specific reasons for the weight placed on a treating source’s

medical opinions.” Id. (quoting Soc. Sec. R. 96-2p, 1996 WL 374188, at *5 (Soc. Sec. Admin.

July 2, 1996)). The goal is to make clear to any subsequent reviewer the weight given and the

reasons for that weight. Id. Substantial evidence must support the reasons provided by the ALJ.

Id.

       In this case, Plaintiff primarily relies on the impairment opinions of Michael D. Lesniak,

M.D. and Joyce H. Krech, CNP who treated the Plaintiff at Adena Regional Medical Center from

February 19, 2015 to March 26, 2018. (Doc. #7, PageID #s 283-318, 356-370, 463-523). The

Plaintiff was seen by Dr. Lesniak for ovarian cysts, insulin resistance, and morbid obesity prior to

her development of back pain. Id. at 309, 315, 318. However, as noted by the Plaintiff, she

subsequently treated with Dr. Lesniak for her resulting back pain and radiculopathy later in June

of 2015. Id. at 299-301. Dr. Lesniak’s initial examination found the Plaintiff to be extremely

obese, demonstrate an abnormal gait with limited range of motion and pain with hip flexion,

abduction and external rotation, marked tenderness to palpation of the right lower paraspinous

muscles with spasm and pitting edema from her shins to her feet. Dr. Lesniak diagnosed sciatic

leg pain, assessed Plaintiff as “super-super obese,” and started her on the muscle relaxer Robaxin.

Id. at 302-303. At a follow up examination on June 17, 2015, Dr. Lesniak diagnosed the Plaintiff

with diabetes, edema, meralgia paresthetica, and muscle spasm and prescribed both a diuretic for

the edema and an additional muscle relaxant. Id. at 302-303.

       This appears to be the end of the direct treatment by Dr. Lesniak, and further care was

provided to the Plaintiff in the same medical practice, primarily by CNP Krech. However, on July

7, 2016, Dr. Lesniak co-signed a Disability Impairment Questionnaire regarding the Plaintiff’s

impairments, restrictions and ability to work. Id. at 409.


                                                 6
Case: 3:19-cv-00371-MJN-PBS Doc #: 15 Filed: 08/13/21 Page: 7 of 18 PAGEID #: 764




         With regard to Dr. Lesniak’s opinion, the ALJ determined that “[Plaintiff] does not believe

that she ever discussed her limits with Dr. Lesniak, and only treated with him twice…. It appears

as if he may have just signed off on the form completed by Ms. Krech, even though he had not

seen the [Plaintiff] in over a year…. Therefore, because this medical opinion is based mainly on

the [Plaintiff’s] subjective complaints, and is not supported by the objective medical evidence, the

undersigned gives it little weight.” Id. at 61.

         It is incumbent on the ALJ to analyze and make a determination pursuant to 20 C.F.R. §

404.1527(a)(2) with regard to Dr. Lesniak’s status as a “treating physician.”3 “A physician

qualifies as a treating source if the claimant sees her ‘with a frequency consistent with accepted

medical practice for the type of treatment and/or evaluation required for [the] medical

condition.’” Smith v. Comm’r of Soc. Sec., 482 F.3d 873, 876 (6th Cir. 2007) (alteration in

original) (quoting 20 C.F.R. § 404.1502). In this case, the ALJ fails to analyze the actual extent of

the treatment provided by Dr. Lesniak, other than to state he had only treated the Plaintiff on two

occasions and had not seen her for over a year before he signed the evaluation. The ALJ failed to

perform an adequate regulatory examination of Dr. Lesniak’s treating status including discussion

of relevant factors such as the extent of Dr. Lesniak’s examination and treatment before and after

the Plaintiff’s emergent back care, his detailed diagnosis, prescriptions provided, or the




3
  20 C.F.R. § 404.1527(a)(2) describes a physician’s status as a treating source, stating that a “[t]reating source means
your own acceptable medical source who provides you, or has provided you, with medical treatment or evaluation and
who has, or has had, an ongoing treatment relationship with you. Generally, we will consider that you have an ongoing
treatment relationship with an acceptable medical source when the medical evidence establishes that you see, or have
seen, the source with a frequency consistent with accepted medical practice for the type of treatment and/or evaluation
required for your medical condition(s). We may consider an acceptable medical source who has treated or evaluated
you only a few times or only after long intervals (e.g., twice a year) to be your treating source if the nature and
frequency of the treatment or evaluation is typical for your condition(s). We will not consider an acceptable medical
source to be your treating source if your relationship with the source is not based on your medical need for treatment
or evaluation, but solely on your need to obtain a report in support of your claim for disability. In such a case, we will
consider the acceptable medical source to be a nontreating source.”


                                                            7
Case: 3:19-cv-00371-MJN-PBS Doc #: 15 Filed: 08/13/21 Page: 8 of 18 PAGEID #: 765




longitudinal continuing care within his own practice group with CNP Krech. Further, the ALJ

concludes, without support beyond mere speculation, that it appears Dr. Lesniak may have just

“signed off” on the Disability Impairment Questionnaire. There is no evidence of record to support

this conjecture by the ALJ and his cursory dismissal of the necessary analysis of Dr. Lesniak’s

status and opinion. It is recommended that, on remand, the ALJ should provide this analysis.

       Further, the ALJ’s analysis and rejection CNP Krech’s impairment opinion is not supported

by substantial evidence and is contrary to the evidence of record. While the ALJ correctly

determined that, under the pertinent regulatory scheme, CNP Krech is not a treating source, the

ALJ fails to adequately discuss the relevance and weight attributable to CNP Krech as an “other

source.” The Sixth Circuit has discussed the analysis of this type of testimony:

       As a nurse practitioner, [the CNP] is listed under “other [non-medical] sources.” …
       We have previously held that an ALJ has discretion to determine the proper weight
       to accord opinions from “other sources” such as nurse practitioners. … However,
       at oral argument, Cruse suggested that a recent Social Security Ruling controls our
       analysis. SSR 06–03P was issued effective August 9, 2006, and clarifies how the
       Commissioner is to consider opinions and other evidence from sources who are not
       “acceptable medical sources.” … While the ruling notes that information from
       “other sources” cannot establish the existence of a medically determinable
       impairment, the information “may provide insight into the severity of the
       impairment(s) and how it affects the individual’s ability to function.” … The ruling
       goes on to note that:

               With the growth of managed health care in recent years and the
               emphasis on containing medical costs, medical sources who are not
               “acceptable medical sources,” such as nurse practitioners ... have
               increasingly assumed a greater percentage of the treatment and
               evaluation functions handled primarily by physicians and
               psychologists. Opinions from these medical sources who are not
               technically deemed “acceptable medical sources,” under our rules,
               are important and should be evaluated on key issues such as
               impairment severity and functional effects, along with the other
               evidence in the file.

       Further, the ruling explains that opinions from non-medical sources who have seen
       the claimant in their professional capacity should be evaluated by using the
       applicable factors, including how long the source has known the individual, how

                                                8
Case: 3:19-cv-00371-MJN-PBS Doc #: 15 Filed: 08/13/21 Page: 9 of 18 PAGEID #: 766




       consistent the opinion is with other evidence, and how well the source explains the
       opinion. … Finally, the ruling states that:

                  [a]lthough there is a distinction between what an adjudicator must
                  consider and what the adjudicator must explain in the disability
                  determination or decision, the adjudicator generally should explain
                  the weight given to opinions for these “other sources,” or otherwise
                  ensure that the discussion of the evidence in the determination or
                  decision allows a claimant or subsequent reviewer to follow the
                  adjudicator’s reasoning, when such opinions may have an effect on
                  the outcome of the case.

Cruse v. Comm’r of Soc. Sec., 502 F.3d 532, 541 (6th Cir. 2007) (internal citations

omitted).

       The ALJ provides two sentences in explanation of his rejection of CNP Krech’s opinion.

The first is that “the objective medical evidence of record and the [Plaintiff’s] relatively normal

activities of daily living do not support the extreme limitations found in this assessment[.]” (Doc.

#7, PageId #61). The second is that “the [Plaintiff] testified at the hearing that she believes Ms.

Krech called her at home and asked her the questions on the form and then recorded the [Plaintiff’s]

answers[.]” Id.

       Based on his failure to discuss the relevant “objective medical evidence of record[,]” it is

unclear whether the ALJ actually considered the relevant factors in evaluating CNP Krech’s

opinion under the regulations. His unclarified page citation to a portion of the Plaintiff’s

psychological assessment by Dr. Groneck, a page of her physical therapy discharge form, a

physical examination by Dr. Mulinowski, and a primary care report of CNP Cunningham, do not

demonstrate that substantial evidence supports the ALJ’s conclusions. In fact, as pointed to by

Plaintiff’s counsel, much of the information contained in the indicated exhibits demonstrate

ongoing positive tests and limitations which would support CNP Krech’s disability impairment

opinion. (Doc. #8, PageID #s 709-11). While the ALJ may certainly explain his assertions, he “has


                                                   9
Case: 3:19-cv-00371-MJN-PBS Doc #: 15 Filed: 08/13/21 Page: 10 of 18 PAGEID #: 767




a duty to meaningfully articulate the reasons she has credited or rejected particular sources of

evidence with sufficient specificity as to allow the reader to follow her reasoning.” Barrett v.

Comm’r of Soc. Sec., No. 3:16-CV-00119, 2017 WL 2790666, at *5 (S.D. Ohio June 28, 2017)

(Newman, M.J.), report and recommendation adopted, No. 3:16-CV-119, 2017 WL 3027084

(S.D. Ohio July 14, 2017) (Rice, D.J.) (internal citation omitted).

        The ALJ again errs in attempting to refute CNP Krech’s opinion by referencing the

Plaintiff’s “relatively normal activities of daily living,” without elucidating how this conclusion is

supported by the medical records during the relevant period of her treatment and with findings

regarding the Plaintiff’s testimony about her alleged significant limitations.

        The conclusory statements made regarding the Plaintiff’s complaints, daily activities, and

vague references to the record are insufficient to show that substantial evidence supports his

conclusions and rejection of CNP Krech’s opinion. Substantial evidence is more than a “mere

scintilla” of evidence, but less than a preponderance; it is “‘such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.’” Richardson v. Perales, 402 U.S. 389,

401 (1971) (quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)).

        Finally, the ALJ’s statement that the Plaintiff testified that “she believes Ms. Krech called

her at home and asked her the questions on the form and then recorded the [Plaintiff’s] answers”

is a mischaracterization of the actual testimony. In pertinent part, the Plaintiff testified that:

        Q:      Now, let’s see here. On 7/7/16 Joyce Critch [sic] signed a document, also
                Michael Larniak [phonetic]

        A:      Lesniak [phonetic].

                …

        Q:      … And on a functional … well, it’s … let me see, disability impairment
                questionnaire. Did they actually ask you the questions, or did a secretary
                ask you the questions, or did … like, sometimes the nurse might ask …

                                                  10
Case: 3:19-cv-00371-MJN-PBS Doc #: 15 Filed: 08/13/21 Page: 11 of 18 PAGEID #: 768




      A:     It was…

      Q:     … and sometimes they do it over the phone, sometimes they do it
             personally. Can you tell me, did the … first of all, let me ask you this.

      A:     All right.

      Q:     Did a nurse … or did a secretary call you over the phone and ask you the
             questions?

      A:     I’m thinking that Joyce called me and asked me the questions.

      Q:     Okay. Now, are you saying…you’re thinking, you’re not….

      A:     Right. Two years ago…

      …

      Q:     Now, … on that one you say you think you remember Joyce calling you on
             the phone, or did she…

      A:     I believe she called me on the phone.

      Q:     Okay. So…and then…let me ask you some of the questions,…

      A:     Okay. That’s fine.

      Q:     …you can tell me if you remember this so…

      A:     Okay.

      Q:     And you’re saying Joyce actually called you, though, …

      A:     Correct.

      Q:     …you think? Okay. Do you remember her calling you?

      A:     She called several times, so I’m not sure. I assume one of those would have
             been that.

      Q:     Okay. Well, maybe the…let me ask the specific questions,…

      A:     Okay.




                                             11
Case: 3:19-cv-00371-MJN-PBS Doc #: 15 Filed: 08/13/21 Page: 12 of 18 PAGEID #: 769




      Q:     …you tell me if you remember the question and if you remember the
             answers you gave. Okay? Your ability to stay in a seated position for the
             following number of hours, so she might have asked how long can you stay
             seated at one time. And she has circled less than an hour at a time. That’s
             the lowest category on the form. Do you[] remember the question, and then
             do you remember giving her the answer saying less than an hour?

      A:     I don’t remember that one specifically, but if anyone asked that would be
             five, 10 minutes is,…

      Q:     Okay.

      A:     …you know, definitely my range…

      Q:     But you don’t remember the question and the answer, right?

      A:     No.

      Q:     Okay. Your ability to stand and/or walk…oh, no, you know what, that first
             one was this, your ability to sit at a workplace in an eight-hour day total,
             that was…

      A:     Oh, yeah.

      Q:     …not at one time. So, and that was less than one hour total for the…

      A:     Right. That would make sense.

      Q:     Now, did…now, I realize that you may be able to say, yeah, this is what I
             was able to do, or what I am able…

      A:     Right.

      Q:     …to do. That’s not what we’re asking.

      A:     Okay.

      Q:     Do you remember her asking you the question and then giving her the
             answer less than an hour for a total eight-hour day? If you don’t…

      A:     No.

      Q:     …remember, that’s okay.

      A:     No, I was going to say…


                                             12
Case: 3:19-cv-00371-MJN-PBS Doc #: 15 Filed: 08/13/21 Page: 13 of 18 PAGEID #: 770




      Q:     Okay. Yeah, okay. So, that one you don’t remember.

      A:     No.

      Q:     In an eight-hour day, how long can you stand and/or walk total? Now, less
             than an hour, one hour, two hours, three hours, four hours, up to six hours
             plus, do you remember him…her asking the question, and then telling her
             less than an hour total?

      A:     I don’t remember.

      Q:     Okay. Did she ask you “is it necessary to elevate your legs while sitting”
             and did you answer “yes”…well, one of the categories is “yes, both legs,”
             and that’s what she checked off.

      A:     Yes.

      Q:     Do you remember the question…

      A:     I do remember that one.

      …

      A:     Yeah, she told me it’s the only way to get rid of swelling is to elevate the
             legs. I do remember that.

      Q:     But…and she asked you the question…

      A:     Yeah, in the conversation, yes…

      Q:     …right?

      A:     … I do remember that one.

      Q:     Do you remember her asking you…oh, “how frequently do you need to get
             up from a seated position to move around, every 45 minutes to an hour. Do
             you remember the question…

      A:     I don’t remember that one, but…

      Q:     Okay.

      A:     …it sounds right, but I don’t remember the question.

       Q:    Now, again, you know, if you don’t remember, that’s fine,…


                                             13
Case: 3:19-cv-00371-MJN-PBS Doc #: 15 Filed: 08/13/21 Page: 14 of 18 PAGEID #: 771




      A:     Right. Yeah.

      Q:     …just say you don’t remember. “How long before your patient can return
             to”…no, that’s…okay. So, she didn’t fill out any of the lift and carries there.
             It says, “Will you needed unscheduled breaks during the eight hour day?”
             And do you remember the question, and remember answering yes?

      A:     Yes, I believe I remember that question.

      Q:     Okay. And then, the next part of that question is, “If yes, how often will this
             happen,” “every hour”…

      A:     Every hour.

      Q:     You remember telling her that?

      A:     Yes.

      Q:     Okay. And then, “on average how long will you need to rest before returning
             to work,” “10 minutes”?

      A:     Yeah, I was just going to say…

      Q:     Oh, you remember the question…

      A:     …10 minutes, I remember that, correct.

      Q:     Okay. You remember the question and the answer?

      A:     Yes.

      Q:     Okay.

      A:     Correct.

      Q:     Okay. And on average how often would you be absent from work, and the
             categories are more often than three times a month, once a month, less than
             once a month, two to three times a month. Do you remember the question
             and then telling her more than three times a month?

      A:     No, I don’t remember that one.

      Q:     Yeah, okay. That’s okay. When did you start seeing her, can you tell me the
             year?

      A:     2014, 2015, right in there.

                                               14
Case: 3:19-cv-00371-MJN-PBS Doc #: 15 Filed: 08/13/21 Page: 15 of 18 PAGEID #: 772




         Q:       Okay.

         A:       I think I only saw her a couple of times before everything happened.

         Q:       Now, when she went over the form with you, was that…I’m sorry, over the
                  phone, or was that in the office?

         A:       I believe it was over the phone.

         Q:       Okay. And was Dr. Lesniak there on the phone call?

         A:       No.

         Q:       Okay. How often did you see Dr. Lesniak?

         A:       Twice, I believe. Joyce wasn’t in when it happened, so I saw him first.

         Q:       Okay. So, you’ve seen him from around that time to today about two times,
                  right?

         A:       Correct.

(Doc. #7, PageID #s 84-90).

         While Plaintiff did testify that she recalled speaking with CNP Krech about her disability

impairment, she repeatedly responded to the ALJ’s questions that she was unsure about whether

she was asked or responded to a majority of the referenced questions. Further, despite the CNP’s

discussion on any of these issues with the CNP, it is a non-sequitur that the CNP therefore merely

recorded Plaintiff’s statements as the CNP’s opinion regarding her disability impairment.

Substantial evidence does not support the ALJ’s assertion that the CNP merely “asked the

[Plaintiff] the questions on the form and then recorded the [Plaintiff’s] answers.”

         Accordingly, for the above reasons, Plaintiff’s Statement of Errors is well taken.4

         B.       Remand



4
 In light of the above discussion, and the resulting need to remand this case, an in-depth analysis of Plaintiff’s other
challenges to the ALJ’s decision is unwarranted.

                                                          15
Case: 3:19-cv-00371-MJN-PBS Doc #: 15 Filed: 08/13/21 Page: 16 of 18 PAGEID #: 773




       A remand is appropriate when the ALJ’s decision is unsupported by substantial evidence

or when the ALJ failed to follow the Administration’s own regulations and that shortcoming

prejudiced the plaintiff on the merits or deprived the plaintiff of a substantial right. Bowen, 478

F.3d at 746. Remand may be warranted when the ALJ failed to provide “good reasons” for

rejecting a treating medical source’s opinions, see Wilson, 378 F.3d at 545-47; failed to consider

certain evidence, such as a treating source’s opinions, see Bowen, 478 F.3d at 747-50; failed to

consider the combined effect of the plaintiff’s impairments, see Gentry, 741 F.3d at 725-26; or

failed to provide specific reasons supported by substantial evidence for finding the plaintiff lacks

credibility, see Rogers, 486 F.3d at 249.

       Under sentence four of 42 U.S.C. § 405(g), the Court has authority to affirm, modify, or

reverse the Commissioner’s decision “with or without remanding the cause for rehearing.”

Melkonyan v. Sullivan, 501 U.S. 89, 99 (1991). Consequently, a remand under sentence four may

result in the need for further proceedings or an immediate award of benefits. E.g., Blakley, 581

F.3d at 410; Felisky v. Bowen, 35 F.3d 1027, 1041 (6th Cir. 1994). The latter is warranted where

the evidence of disability is overwhelming or where the evidence of disability is strong while

contrary evidence is lacking. Faucher v. Sec’y of Health & Human Servs., 17 F.3d 171, 176 (6th

Cir. 1994).

       A judicial award of benefits is unwarranted in the present case because the evidence of

disability is not overwhelming and the evidence of disability is not strong while contrary evidence

is lacking. However, Plaintiff is entitled to an Order remanding this case to the Social Security

Administration pursuant to sentence four of § 405(g) due to the problems discussed above. On

remand, the ALJ should be directed to evaluate the evidence of record, including the medical

source opinions, under the applicable legal criteria mandated by the Commissioner’s Regulations


                                                16
Case: 3:19-cv-00371-MJN-PBS Doc #: 15 Filed: 08/13/21 Page: 17 of 18 PAGEID #: 774




and Rulings and by case law; and to evaluate Plaintiff’s disability claim under the required five-

step sequential analysis to determine anew whether Plaintiff was under a disability and whether

her application for Disability Insurance Benefits should be granted.

                       IT IS THEREFORE RECOMMENDED THAT:

       1.      The Commissioner’s non-disability finding be vacated;

       2.      No finding be made as to whether Plaintiff Susan Rae Blamer was under a
               “disability” within the meaning of the Social Security Act;

       3.      This matter be REMANDED to the Social Security Administration under
               sentence four of 42 U.S.C. § 405(g) for further consideration consistent with
               this Report and Recommendations, and any decision adopting this Report
               and Recommendations; and

       4.      The case be terminated on the Court’s docket.


August 13, 2021                                       s/Peter B. Silvain, Jr.
                                                      Peter B. Silvain, Jr.
                                                      United States Magistrate Judge




                                                17
Case: 3:19-cv-00371-MJN-PBS Doc #: 15 Filed: 08/13/21 Page: 18 of 18 PAGEID #: 775




                            NOTICE REGARDING OBJECTIONS

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to the proposed findings and recommendations within FOURTEEN days after being

served with this Report and Recommendations. Such objections shall specify the portions of the

Report objected to and shall be accompanied by a memorandum of law in support of the

objections. If the Report and Recommendation is based in whole or in part upon matters

occurring of record at an oral hearing, the objecting party shall promptly arrange for the

transcription of the record, or such portions of it as all parties may agree upon or the Magistrate

Judge deems sufficient, unless the assigned District Judge otherwise directs. A party may

respond to another party’s objections within FOURTEEN days after being served with a copy

thereof.

       Failure to make objections in accordance with this procedure may forfeit rights on appeal.

See Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947, 949-50 (6th

Cir. 1981).




                                                 18
